 



Exhibit 10(e)
SYSCO CORPORATION
2005 BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN
Effective January 1, 2005

 



--------------------------------------------------------------------------------



 



SYSCO CORPORATION
2005 BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS

                                Page   ARTICLE I  
DEFINITIONS
    2   ARTICLE II  
ELIGIBILITY
    7   ARTICLE III  
DEFERRAL
    8     3.1    
Election to Defer
    8     3.2    
Failure to Elect
    8     3.3    
Revocation or Change of Election
    8     3.4    
Timing and Form of Election
    8   ARTICLE IV  
ACCOUNT
    9     4.1    
Establishing a Participant’s Account
    9     4.2    
Credit of the Participant’s Deferral
    9     4.3    
Deemed Investments
    9     4.4    
Procedure to Credit/Debit Interest, Earnings, or Losses Upon an Event of
Distribution
    10   ARTICLE V  
VESTING
    12   ARTICLE VI  
DISTRIBUTIONS
    13     6.1    
Form and Time of Distribution
    13     6.2    
Death/Beneficiary Designation
    14     6.3    
Termination Distributions
    15     6.4    
Hardship Withdrawals
    15     6.5    
Payments upon Income Inclusion Under Section 409A
    15     6.6    
Expenses Incurred in Enforcing the Plan
    16     6.7    
Responsibility for Distributions and Withholding of Taxes
    16   ARTICLE VII  
ADMINISTRATION
    17     7.1    
Committee Appointment
    17     7.2    
Committee Organization and Voting
    17     7.3    
Powers of the Committee
    17     7.4    
Committee Discretion
    18     7.5    
Reimbursement of Expenses
    18     7.6    
Indemnification.
    18   ARTICLE VIII  
AMENDMENT AND/OR TERMINATION
    19     8.1    
Amendment or Termination of the Plan
    19     8.2    
No Retroactive Effect on Account
    19     8.3    
Effect of Termination
    19  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                Page   ARTICLE IX  
FUNDING
    21     9.1    
Payments Under This Plan Are the Obligation of Sysco
    21     9.2    
Plan Obligations May Be Funded Through Rabbi Trust
    21     9.3    
Reversion of Excess Assets
    21     9.4    
Participants Must Rely Only on General Credit of Sysco
    21   ARTICLE X  
MISCELLANEOUS
    23     10.1    
Limitation of Rights
    23     10.2    
Distributions to Incompetents or Minors
    23     10.3    
Nonalienation of Benefits
    23     10.4    
Reliance Upon Information
    23     10.5    
Severability
    24     10.6    
Notice
    24     10.7    
Gender and Number
    24     10.8    
Governing Law
    24     10.9    
Effective Date
    24     10.10    
Compliance with Section 409A
    24  

-ii-



--------------------------------------------------------------------------------



 



SYSCO CORPORATION 2005
BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN
     WHEREAS, Sysco Corporation sponsors and maintains the Second, Amended and
Restated Sysco Corporation Board of Directors Deferred Compensation Plan (the
“Pre-2005 Plan”) to provide the non-employee directors of Sysco Corporation the
opportunity to defer the receipt of some or all of their directors fees; and
     WHEREAS, the American Jobs Creation Act of 2004 added Section 409A to the
Internal Revenue Code of 1986, as amended (the “Code”), and Section 409A of the
Code imposes certain restrictions on compensation deferred on and after
January 1, 2005; and
     WHEREAS, Section 409A of the Code (and the proposed regulations and other
interpretive authority promulgated thereunder) provides that, with respect to
compensation that was earned, deferred, and vested prior to January 1, 2005
under plans (such as the Pre-2005 Plan) that were in effect on or prior to
October 3, 2004, plan provisions that would not otherwise comply with Section
409A of the Code may nonetheless be retained with respect to such compensation,
provided that such plans are not materially modified after October 3, 2004; and
     WHEREAS, the members of the Board of Directors of Sysco Corporation who are
not eligible, by virtue of their employment with Sysco Corporation, to
participate in the Pre-2005 Plan have determined that it is in the best
interests of Sysco Corporation and its non-employee directors to retain the
provisions of the Pre-2005 Plan with respect to compensation that was earned,
vested, and deferred prior to January 1, 2005, to avoid any material
modification of the Pre-2005 Plan, and to adopt, effective January 1, 2005, a
new non-employee directors deferred compensation plan that complies with
Section 409A of the Code with respect to compensation that is earned, deferred,
or vested on or after January 1, 2005.
     NOW, THEREFORE, Sysco Corporation hereby adopts the Sysco Corporation 2005
Board of Directors Deferred Compensation Plan as follows:
ARTICLE I
DEFINITIONS
     Account. “Account” means a Participant’s Account in the Deferred
Compensation Ledger maintained by the Committee which reflects the entire
interest of the Participant in the Plan. Each Account shall reflect the
Participant’s compensation deferred under this Plan, as adjusted herein for
deemed Investment earnings and losses and credited interest.
     Beneficiary. “Beneficiary” means a person or entity designated by the
Participant under the terms of this Plan to receive any amounts distributed
under the Plan upon the death of the Participant.

 



--------------------------------------------------------------------------------



 



     Board of Directors. “Board of Directors” means the Board of Directors of
Sysco.
     Business Day. “Business Day” means any day on which the New York Stock
Exchange is open for trading.
     Change of Control. “Change of Control” means the occurrence of one or more
of the following events:
          (a) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Act (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Act) of 20% or more of either (i) the then-outstanding shares of
SYSCO common stock (the “Outstanding SYSCO Common Stock”) or (ii) the combined
voting power of the then-outstanding voting securities of SYSCO entitled to vote
generally in the election of directors (the “Outstanding SYSCO Voting
Securities”); provided, however, that, for purposes of this definition, the
following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from SYSCO, (2) any acquisition by SYSCO, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by SYSCO or any Affiliate, or (4) any acquisition by any corporation;
pursuant to a transaction that complies with subparagraphs (c)(i), (c)(ii) and
(c)(iii) of this definition;
          (b) Individuals who, as of November 10, 2005, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to November 10, 2005 whose election, or
nomination for election by SYSCO’s stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;
          (c) Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving SYSCO or any of its
Affiliates, a sale or other disposition of all or substantially all of the
assets of SYSCO, or the acquisition of assets or stock of another entity by
SYSCO or any of its Affiliates (each, a “Business Combination”), in each case
unless, following such Business Combination, (i) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
SYSCO Common Stock and the Outstanding SYSCO Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation that, as
a result of such transaction, owns SYSCO or all or substantially all of SYSCO’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately

 



--------------------------------------------------------------------------------



 



prior to such Business Combination of the Outstanding SYSCO Common Stock and the
Outstanding SYSCO Voting Securities, as the case may be, (ii) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of SYSCO or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board of Directors providing for such Business Combination; or
          (d) Approval by the stockholders of SYSCO of a complete liquidation or
dissolution of SYSCO.
     Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
     Committee. “Committee” means the persons who are from time to time serving
as Chairman of the Board, President, Secretary, and Treasurer of Sysco. These
persons shall constitute the members of the committee administering this Plan.
     Default Distribution Option. “Default Distribution Option” shall have the
meaning set forth in Section 6.1(c).
     Default Investment. “Default Investment” shall mean a hypothetical
investment with an investment return equal to the monthly average of the Moody’s
Average Corporate Bond Yield for the calendar year ending prior to the beginning
of the Plan Year for which such rate shall be effective, plus one (1) percent;
provided, however, for calendar years commencing on or after January 1, 2006,
“Default Investment” shall mean a hypothetical investment with a per annum
investment return equal to the sum of (x) the monthly average of the Moody’s
Average Corporate Bond Yield (determined by dividing the sum of the Corporate
Bond Yield Averages for each month, as published in Moody’s Bond Survey, by the
number of months in the applicable calculation period) for the period described
in (i) or (ii) that produces the higher rate: (i) the six-month period ending on
October 31st of the calendar year prior to the calendar year for which such rate
shall be effective, or (ii) the twelve-month period ending on October 31st of
the calendar year prior to the calendar year for which such rate shall be
effective, plus (y) 1%, or such other Investment designated by the Committee as
the “Default Investment” on Exhibit “A” attached hereto. The investment return
of the Default Investment shall be re-determined annually as of November 1st of
the calendar year prior to the calendar year for which such rate shall be
effective. The investment return, once established, shall be effective as of
January 1st of the calendar year following the calendar year in which such
investment return is calculated and shall remain in effect for the entire
calendar year.

 



--------------------------------------------------------------------------------



 



     Deferred Compensation Ledger. “Deferred Compensation Ledger” means the
ledger maintained by the Committee for each Participant which reflects the
amount of the Participant’s compensation deferred under this Plan, the credits
and debits for deemed Investment earnings and losses pursuant to Section 4.3,
interest credited pursuant to Section 4.4, and cash distributed to the
Participant or the Participant’s Beneficiaries pursuant to Article VI.
     Eligibility Date. “Eligibility Date” means the date as of which a member of
the Board of Directors is first eligible to participate in the Plan. A member of
the Board of Directors shall be notified of his Eligibility Date by the
Committee or its designee.
     Fair Market Value. “Fair Market Value” means, with respect to any
Investment, the closing price on the date of reference, or if there were no
sales on such date, then the closing price on the nearest preceding day on which
there were such sales, and in the case of an unlisted security, the mean between
the bid and asked prices on the date of reference, or if no such prices are
available for such date, then the mean between the bid and asked prices on the
nearest preceding day for which such prices are available. With respect to any
Investment which reports “net asset values” or similar measures of the value of
an ownership interest in the Investment, Fair Market Value shall mean such
closing net asset value on the date of reference, or if no net asset value was
reported on such date, then the net asset value on the nearest preceding day on
which such net asset value was reported. For any Investment not described in the
preceding sentences, Fair Market Value shall mean the value of the Investment as
determined by the Committee in its reasonable judgment on a consistent basis,
based upon such available and relevant information as the Committee determines
to be appropriate.
     Fixed Interest Option. “Fixed Interest Option” shall have the meaning set
forth in Section 4.3(d).
     Installment Distribution Option. “Installment Distribution Option” shall
have the meaning set forth in Section 6.1(b)(ii).
     Investment. “Investment” means the options set forth in Exhibit “A”
attached hereto, as the same may be amended from time to time by the Committee
in its sole and absolute discretion.
     Lump Sum Distribution Option. “Lump Sum Distribution Option” shall have the
meaning set forth in Section 6.1(b)(i).
     Participant. “Participant” means a member of the Board of Directors of
Sysco who is not otherwise employed by Sysco or a Subsidiary, and any former
member the Board of Directors of Sysco who is eligible to participate in the
Plan or who has an Account in the Deferred Compensation Ledger.
     Plan. “Plan” means the Sysco Corporation 2005 Board of Directors Deferred
Compensation Plan, as set forth in this document and amended from time to time.

 



--------------------------------------------------------------------------------



 



     Plan Year. “Plan Year” means the calendar year. The Plan’s first Plan Year
shall be the 2005 calendar year.
     Section 409A. “Section 409A” means Section 409A of the Code. References
herein to “Section 409A” shall also include any regulatory and other
interpretive guidance promulgated under Section 409A of the Code.
     Securities Act. “Securities Act” means the Securities Exchange Act of 1934,
as amended from time to time.
     Subsequent Elections. “Subsequent Elections” shall have the meaning set
forth in Section 6.1(a).
     Subsidiary. “Subsidiary” means (a) any corporation which is a member of a
“controlled group of corporations” which includes Sysco, as defined in Code
Section 414(b), (b) any trade or business under “common control” with Sysco, as
defined in Code Section 414(c), (c) any organization which is a member of an
“affiliated service group” which includes Sysco, as defined in Code Section
414(m), (d) any other entity required to be aggregated with Sysco pursuant to
Code Section 414(o), and (e) any other organization or employment location
designated as a “Subsidiary” by resolution of the Board of Directors.
     Sysco. “Sysco” means Sysco Corporation.
     Termination. “Termination” means a Participant’s retirement, resignation,
or removal from the Board of Directors for any reason.
     Termination Investment Election. “Termination Investment Election” shall
have the meaning set forth in Section 4.3(d).
     Treasury Regulations. “Treasury Regulations” means the Federal Income Tax
Regulations, and, to the extent applicable, any Temporary or Proposed
Regulations promulgated under the Code, as such regulations may be amended from
time to time (including the corresponding provisions of succeeding regulations).
     Trust. “Trust” means any trust created by separate agreement as permitted
by Section 9.2 of this Plan.
     Unforeseeable Emergency. “Unforeseeable Emergency” shall have the meaning
set forth in Section 6.4.
     Variable Investment Option. “Variable Investment Option” shall have the
meaning set forth in Section 4.3(d).

 



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY
     All members of the Board of Directors who are not otherwise employed by
Sysco or a Subsidiary shall be eligible to participate in this Plan.
ARTICLE III
DEFERRAL
     3.1 Election to Defer. Each Participant may elect to defer under this Plan
a percentage of his Director’s fees in any 10% increment which is not less than
20% nor more than 100% of his Director’s fees. Generally, the election to defer
is effective only if received by the Committee in proper form prior to the
beginning of the Plan Year or Years for which it is to be applicable; once a
Plan Year has commenced, the election to defer shall be irrevocable for that
Plan Year. Notwithstanding the foregoing provisions of this Section 3.1 to the
contrary, with respect to the first Plan Year during which a Participant becomes
eligible to participate in the Plan, the Participant’s election to defer may be
made, with respect to Director’s fees for services to be performed subsequent to
the election, within 30 days after the Participant’s Eligibility Date.
     3.2 Failure to Elect. If the Participant fails to provide his election to
the Committee in proper form prior to (i) with respect to the initial Plan Year
of a Participant’s Plan eligibility, the 31st day following the Participant’s
Eligibility Date, and (ii) with respect to Plan Years after a Participant’s
initial year of Plan eligibility, the beginning of a Plan Year for which no
prior election is effective, the Participant shall be deemed to have elected not
to defer any portion of his Director’s fees for that Plan Year.
     3.3 Revocation or Change of Election. Each Participant shall have the right
to revoke or change any prior continuing election to defer a portion or all of
his Director’s fees; provided, however, that any such revocation or change of
election shall be effective only on a prospective basis beginning with
Director’s fees earned during the Plan Year next following the Plan Year during
which the Committee receives the revocation or change in proper form.
Notwithstanding anything to the contrary contained herein, if a Participant
receives a hardship withdrawal pursuant to Section 6.4, the Participant may
elect to cancel his deferral election in effect for such calendar year. Such
cancellation election shall be made in writing by the Participant in such form
as the Committee determines from time to time, and any subsequent deferral
elections shall be subject to the requirements of the first sentence of
Section 3.1.
     3.4 Timing and Form of Election. The Committee shall have the right to make
such rules and regulations regarding the election, revocation, or change of
election to defer as are not inconsistent with the requirements of Sections 3.1,
3.2, and 3.3 or Section 409A, including establishing election periods, forms for
elections, and all other pertinent matters.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCOUNT
     4.1 Establishing a Participant’s Account. The Committee shall establish an
Account for each Participant in a special Deferred Compensation Ledger which
shall be maintained by Sysco. Each Account shall reflect the entire interest of
the Participant in the Plan.
     4.2 Credit of the Participant’s Deferral. The Committee shall credit the
amount of a Participant’s deferral to the Participant’s Account in the Deferred
Compensation Ledger on the same day that such amount would have been paid to the
Participant but for the deferral which was elected.
     4.3 Deemed Investments. The credit balance of the Participant’s Account in
the Deferred Compensation Ledger shall be deemed invested and reinvested from
time to time in such Investments as shall be designated by the Participant in
accordance with the following:
          (a) Upon commencement of participation in the Plan, each Participant
shall make a designation of the Investments in which his Account will be deemed
invested. The Investments designated by a Participant shall be deemed to have
been purchased on the date on which the Participant’s deferrals are credited to
the Participant’s Account, or if such date is not a Business Day, on the first
Business Day following such date. If a Participant has not made a designation of
Investments in which his Account will be deemed invested, the credit balance of
the Participant’s Account shall be deemed to be invested in the Default
Investment.
          (b) At such times and under such procedures as the Committee shall
designate, each Participant shall have the right to change (i) the existing
Investments in which the Participant’s Account is deemed invested by treating a
portion of the existing Investments in the Participant’s Account as having been
sold and the new Investments purchased; and (ii) the Investments which are
deemed to be purchased with future credits to the Participant’s Account.
          (c) In the case of any deemed purchase of an Investment, the
Participant’s Account shall be decreased by a dollar amount equal to the number
of units of such Investment treated as purchased multiplied by the per unit net
asset value of such Investment as of such date or, if such date is not a
Business Day, on the first Business Day following such date, and shall be
increased by the number of units of such Investment treated as purchased. In the
case of any deemed sale of an Investment, the Participant’s Account shall be
decreased by the number of units of Investment treated as sold, and shall be
increased by a dollar amount equal to the number of units of such Investment
treated as sold multiplied by the per unit net asset value of such Investment as
of such date or, if such date is not a Business Day, on the first Business Day
following such date.

 



--------------------------------------------------------------------------------



 



          (d) If a Participant’s Termination occurs on or after January 1, 2006
and the Participant has elected to receive any portion of the Participant’s
distribution under Section 6.3 (upon Termination) pursuant to the Installment
Distribution Option, with respect such portion, the Participant may elect (the
“Termination Investment Election”) either (i) to have interest credited to the
declining balance of such portion of the Participant’s Account at a fixed rate
determined pursuant to Section 4.4(b)(ii) (the “Fixed Interest Option), or
(ii) to have the Participant’s designation of deemed Investments (which deemed
Investments may continue to be changed pursuant to Section 4.3(b)) remain in
effect throughout the period of distribution (the “Variable Investment Option”);
provided, however, that if the Participant dies during the period of
distribution, such Participant’s designation of deemed Investments shall be
terminated and such Participant’s Account shall be deemed invested in the
Default Investment. A Participant shall make his or her Retirement Investment
Election at such time and in such form as determined by the Committee. If the
Committee does not receive a Participant’s Retirement Investment Election in the
period prescribed by the Committee, the Participant shall be deemed to have
elected the Fixed Interest Option. Once a Participant has made a Retirement
Investment Election (or is deemed to have made a Retirement Investment Election)
such election is irrevocable. Following the Participant’s Termination, interest
or deemed Investment earnings or losses, as the case may be, shall be credited
or debited to the Participant’s Account in accordance with Section 4.4.
          (e) In no event shall Sysco be under any obligation, as a result of
any designation of Investments made by Participants, to acquire any Investment
assets, it being intended that the designation of any Investment shall only
affect the determination of amounts ultimately paid to a Participant.
          (f) In determining the amounts of all debits and credits to the
Participant’s Account, the Committee shall exercise its reasonable best
judgment, and all such determinations (in the absence of bad faith) shall be
binding upon all Participants and their Beneficiaries. If an error is discovered
in the Participant’s Account, the Committee, in its sole and absolute
discretion, shall cause appropriate, equitable adjustments to be made as soon as
administratively practicable following the discovery of such error or omission.
     4.4 Procedure to Credit/Debit Interest, Earnings, or Losses Upon an Event
of Distribution.
          (a) Distributions Upon Termination under the Variable Investment
Option. If a Participant is entitled to receive a distribution pursuant to
Section 6.3 (upon Termination) and elects the Variable Investment Option under
Section 4.3(d)(ii), the declining balance of the portion of the Participant’s
Account to which this Section 4.4(a) applies shall continue to be credited or
debited with Investment earnings or losses (including interest credited at the
investment return of the Default Investment, if that Investment option is
selected) for the period beginning on the day following the day on which the
event giving rise to the distribution occurs and continuing until the final
installment distribution is paid. The amount of deemed Investment earnings or
losses credited or debited to the Participant’s Account shall be determined by
the Committee in accordance with Section 4.3(f)

 



--------------------------------------------------------------------------------



 



          (b) Distributions Upon Death, or Termination. If a Participant or a
Participant’s Beneficiaries are entitled to receive a distribution pursuant to
Section 6.2 (upon death), or Section 6.3 (upon Termination) unless the
Participant elected the Variable Investment Option under Section 4.3(d)(ii),
interest or deemed Investment earnings or losses shall be credited or debited to
the portion of the Participant’s Account subject to this Section 4.4(b) in
accordance with this Section 4.4(b).
          (i) Crediting/Debiting of Interest or Deemed Investment Earnings or
Losses Prior to Commencement of Distributions. The Participant’s Account shall
continue to be credited or debited with Investment earnings or losses until,
(A) for events giving rise to a distribution that occur before January 1, 2006,
the date of the event giving rise to the distribution, or (B) for events giving
rise to a distribution that occur on or after January 1, 2006, the later to
occur of (x) the date of the event giving rise to the distribution; or (y) the
last day of the month preceding the month in which distributions will commence
(the “Conversion Date”) at which time the deemed Investments in the
Participant’s Account shall be treated as sold and credited with a dollar value
in accordance with Section 4.3(c). After such date, there shall be no additional
credits or debits to the Participant’s Account under this Plan for deemed
Investment earnings or losses. Notwithstanding the foregoing, the Participant’s
Account shall be credited with interest, at the rate of the Default Investment,
for the period beginning on the Conversion Date and ending on the day
immediately before the date on which distribution payments commence.
          (ii) Crediting of Interest or Deemed Investment Earnings After
Commencement of Installment Distributions. With respect to distributions subject
to this Section 4.4(b), if any portion of a Participant’s Account is to be paid
pursuant to the Installment Distribution Option, interest shall be credited to
the declining balance of the portion of the Participant’s Account subject to
this Section 4.4(b)(ii) beginning on the day on which distributions commence and
continuing until the final installment distribution is paid. The interest
crediting rate for purposes of this Section 4.4(b)(ii) shall be the investment
return of the Default Investment for the last calendar year ending prior to the
event giving rise to the distribution; provided however, that for events
occurring on or after January 1, 2006 that give rise to a distribution, the
interest crediting rate hereunder shall be the per annum interest rate equal to
the sum of (x) the monthly average of the Moody’s Average Corporate Bond Yield
(determined by dividing the sum of the Corporate Bond Yield Averages for each
month, as published in Moody’s Bond Survey, by the number of months in the
calculation period) for the period described in (i) or (ii) that produces the
higher rate: (i) the six-month period ending on the last day of the month that
is two months prior to the month during which distributions are to commence, or
(ii) the twelve-month period ending on the last day of the month that is two
months prior to the month during which distributions are to commence, plus
(y) 1%.

 



--------------------------------------------------------------------------------



 



ARTICLE V
VESTING
     The amount credited to a Participant’s Account attributable to deferrals of
Director’s fees, adjusted for interest and deemed Investment earnings and losses
pursuant to Sections 4.3 and 4.4, shall be 100% vested at all times.
ARTICLE VI
DISTRIBUTIONS
     6.1 Form and Time of Distribution.
          (a) Election, Revocation, or Change of Election of the Form of
Distribution. Each Participant shall have the right to elect, to revoke, or to
change any prior election of the form of distribution at the time and under the
rules established by the Committee, which rules shall include the provisions of
this Article VI. A Participant may elect different forms of distribution, as
specified in Section 6.1(b), with respect to the distribution options described
in Sections 6.2 (death) and 6.3 (Termination). The initial election of form of
distribution with respect to a particular distribution event, if received by the
Committee in proper form prior to or concurrent with the time a Participant
first makes an election to defer Director’s fees under this Plan, shall become
effective upon receipt, and shall become irrevocable at the time a Participant
first makes an election to defer Director’s fees under this Plan. Any election
of form of distribution or revocations or changes of election of form of
distribution with respect to a distribution event that a Participant makes after
he first makes an election to defer Director’s fees under this Plan (such
elections, revocations, and changes are referred to collectively herein as
“Subsequent Elections”) shall be effective only if the Subsequent Election is
received by the Committee in proper form at least one (1) year prior to the
occurrence of the event giving rise to the distribution to which such Subsequent
election applies. During the one-year period after a Subsequent Election is
received by the Committee, the Participant’s last effective election,
revocation, or change shall remain in force with respect to such distribution
event. In addition, with respect to distributions resulting from the
Participant’s Termination, the first payment pursuant to such Subsequent
Election may not be made within the five (5) year period commencing on the date
such payment would have been made or commenced under the last effective
election, revocation, or change made by the Participant. Notwithstanding the
foregoing provisions of this Section 6.1(a), at such time as the Committee shall
determine, but no later than December 31, 2006, a Participant may make a
Subsequent Election to change the form of distribution of a Participant’s
Account, and such Subsequent Election shall be immediately effective, provided
that a Subsequent Election made during calendar year 2006 may not (i) apply to
any amount that would otherwise be payable during calendar year 2006, or
(ii) otherwise cause an amount to be paid in calendar year 2006 that would not
otherwise be payable in such calendar year.

 



--------------------------------------------------------------------------------



 



          (b) Form of Distribution Options Available. The distribution options
that may be selected by Participants are as follows:
          (i) a lump-sum payment (the “Lump-Sum Distribution Option”) to the
Participant or the Participant’s Beneficiaries of the Participant’s Account in
the Deferred Compensation Ledger;
          (ii) equal quarterly or annual (as elected by the Participant)
installment payments to the Participant or the Participant’s Beneficiaries of
principal and interest for a period of up to 20 years (as elected by the
Participant) (the “Installment Distribution Option”); provided, however, if a
Participant is entitled to receive a distribution pursuant to Section 6.3 (upon
Termination) and elects the Variable Investment Option under Section 4.3(d)(ii),
each installment payment amount during the period of distribution (as selected
by the Participant) shall be determined as the result of a calculation, to be
performed as soon as administratively practicable before the date on which the
installment payment is to be made, where (A) is divided by (B); and
     (A) equals the remaining value of the Participant’s Account in the Deferred
Compensation Ledger as of the date of such calculation; and
     (B) equals the remaining number of installment payments.
          (iii) a combination of the Lump-Sum Distribution Option and the
Installment Distribution Option, whereby a portion of the Participant’s Account
in the Deferred Compensation Ledger is distributed in part pursuant to the
Lump-Sum Distribution Option, and the balance of the Account is distributed
pursuant to the Installment Distribution Option.
          (c) Default Distribution Option. If a Participant does not have an
effective election as to form of distribution on file with the Committee at the
time distributions to such Participant are to commence, the Participant shall be
conclusively deemed to have elected to receive the balance of the Participant’s
Account pursuant to the Installment Distribution Option annually over a period
of ten (10) years (the “Default Distribution Option”).
          (d) Payment of Amounts less than $30,000. Notwithstanding any other
provision of this Plan, if a Participant’s account balance is less than $30,000
on the date installment distributions to such Participant hereunder would
otherwise commence, the distribution shall be made in one lump sum.
          (e) Commencement of Distributions. Distributions pursuant to this
Section 6.1 shall commence as soon as administratively feasible after the
occurrence of the event giving rise to the distribution, but not later than
90 days after the event giving rise to the distribution, provided that, in the
case of the death of the Participant, distributions shall not commence within
the 30-day period following the

 



--------------------------------------------------------------------------------



 




Participant’s death, provided further, that, in the case of a Participant who
has made a Subsequent Election, distributions shall not commence earlier than
the time prescribed by Section 6.1(a).
     6.2 Death/Beneficiary Designation. Upon the death of a Participant, the
Participant’s Beneficiary or Beneficiaries shall receive, at the time and in the
manner provided in Section 6.1, the balance then credited to the Participant’s
Account in the Deferred Compensation Ledger. Each Participant, at the time of
making his initial deferral election, must file with the Committee a designation
of one or more Beneficiaries to whom distributions otherwise due the Participant
shall be made in the event of his death prior to the complete distribution of
the amount credited to his Account in the Deferred Compensation Ledger. The
designation shall be effective upon receipt by the Committee of a properly
executed form which the Committee has approved for that purpose. The Participant
may from time to time revoke or change any designation of Beneficiary by filing
another approved Beneficiary designation form with the Committee. If there is no
valid designation of Beneficiary on file with the Committee at the time of the
Participant’s death, or if all of the Beneficiaries designated in the last
Beneficiary designation have predeceased the Participant or, in the case of
entities, otherwise ceased to exist, the Beneficiary shall be the Participant’s
spouse, if the spouse survives the Participant, or otherwise the Participant’s
estate. A Beneficiary who is an individual shall be deemed to have predeceased
the Participant if the Beneficiary dies within 30 days after the date of the
Participant’s death. If any Beneficiary survives the Participant but dies or, in
the case of an entity, otherwise ceases to exist before receiving all amounts
due the Beneficiary from the Participant’s Account, the balance of the amount
which would have been paid to that Beneficiary shall, unless the Participant’s
designation provides otherwise, be distributed to the individual deceased
Beneficiary’s estate or, in the case of a Beneficiary which is an entity, to the
Participant’s spouse, if the spouse survives the Participant, or otherwise to
the Participant’s estate. Any Beneficiary designation which designates any
person or entity other than the Participant’s spouse must be consented to in
writing by the Participant’s spouse in a form acceptable to the Committee in
order to be effective.
     6.3 Termination Distributions . Upon the Participant’s Termination, the
Participant shall receive, at the time and in the manner provided in
Section 6.1, the amount credited to the Participant’s Account in the Deferred
Compensation Ledger.
     6.4 Hardship Withdrawals. Any Participant may request a hardship withdrawal
to satisfy an “Unforeseeable Emergency.” No hardship withdrawal can exceed the
lesser of the amount credited to the Participant’s Account or the amount
reasonably needed to satisfy the Unforeseeable Emergency. Whether an
Unforeseeable Emergency exists and the amount reasonably needed to satisfy such
emergency shall be determined by the Committee based upon the evidence presented
by the Participant and the rules established in this Section 6.4. If a hardship
withdrawal is approved by the Committee, it shall be paid within 10 days of the
Committee’s determination. For purposes of this Plan, an Unforeseeable Emergency
means: (a) a severe financial hardship to the Participant resulting from an
illness or accident of the Participant or of

 



--------------------------------------------------------------------------------



 



a dependent (as defined in Section 152(a) of the Code) of the Participant,
(b) the loss of the Participant’s property due to casualty, or (c) another
similar extraordinary and unforeseeable circumstance arising as a result of
events beyond the control of the Participant. The circumstances that constitute
a hardship shall depend upon the facts of each case, but, in any case, amounts
distributed with respect to an Unforeseeable Emergency shall not exceed the
amount necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such emergency is or may be relieved: (i) through
reimbursement or compensation by insurance or otherwise, (ii) by liquidation of
the Participant’s assets, to the extent the liquidation of such assets will not
itself cause severe financial hardship, or (iii) by additional compensation that
may be available to such Participant by reason of a cancellation of deferrals
under Section 3.3 of this Plan. Foreseeable needs for funds, such as the need to
send a Participant’s child to college or the desire to purchase a home, shall
not be considered to be an Unforeseeable Emergency.
     6.5 Payments upon Income Inclusion Under Section 409A. It is intended that
the provisions of this Plan shall comply with the requirements of Section 409A;
however, if it is determined that the provisions of this Plan do not comply with
the requirements of Section 409A and a Participant is required to include in
income amounts otherwise deferred under this Plan, the Participant shall be
entitled, upon request, to receive a distribution not to exceed the amount
required to be included in income as a result of the failure of the Plan to meet
the requirements of Section 409A. Amounts distributable pursuant to this
Section 6.5 shall be distributed as soon as administratively feasible, but no
later than ninety (90) days after the date of the determination that the Plan
does not comply with the requirements of Section 409A.
     6.6 Expenses Incurred in Enforcing the Plan. Sysco will, in addition, pay a
Participant for all legal fees and expenses incurred by him in contesting or
disputing his removal from the Board of Directors or in seeking to obtain or
enforce any benefit provided by this Plan if the removal occurs in the Plan Year
in which a Change of Control occurs or during the next three succeeding Plan
Years following the Plan Year in which a Change of Control occurs.
     6.7 Responsibility for Distributions and Withholding of Taxes. The
Committee shall furnish information to Sysco concerning the amount and form of
distribution to any Participant entitled to a distribution so that Sysco may
make or cause the Trust to make the distribution required. The Committee shall
also calculate the deductions from the amount of the benefit paid under the Plan
for any taxes required to be withheld by federal, state, or local government and
shall cause them to be withheld.
ARTICLE VII
ADMINISTRATION
     7.1 Committee Appointment. The Committee shall be comprised of the Chairman
of the Board of Directors, the President, the Secretary, and the Treasurer of
Sysco. The Board of Directors or its

 



--------------------------------------------------------------------------------



 



designee shall have the sole discretion to remove any one or more Committee
members and to appoint one or more replacement or additional Committee members
from time to time.
     7.2 Committee Organization and Voting. The Committee shall select from
among its members a chairman to preside at all of its meetings and shall elect a
secretary without regard to whether that person is a member of the Committee.
The secretary shall keep all records, documents, and data pertaining to the
Committee’s supervision and administration of the Plan. A majority of the
members of the Committee shall constitute a quorum for the transaction of
business, and the vote of a majority of the members present at any meeting shall
decide any question brought before the meeting. In addition, the Committee may
decide any question by vote, taken without a meeting, of a majority of its
members. A member of the Committee who is also a Participant shall not vote or
act on any matter relating solely to himself.
     7.3 Powers of the Committee. The Committee shall have the exclusive
responsibility for the general administration of the Plan according to the terms
and provisions of the Plan and shall have all powers necessary to accomplish
those purposes, including, but not by way of limitation, the right, power, and
authority:
     (a) to make rules and regulations for the administration of the Plan;
     (b) to construe all terms, provisions, conditions, and limitations of the
Plan;
     (c) to correct any defect, supply any omission, or reconcile any
inconsistency that may appear in the Plan in the manner and to the extent it
deems expedient to carry the Plan into effect for the greatest benefit of all
parties at interest;
     (d) to designate the persons eligible to become Participants;
     (e) to determine all controversies relating to the administration of the
Plan, including but not limited to:
                    (i) differences of opinion arising between Sysco and a
Participant, except when the difference of opinion relates to the entitlement
to, the amount of, or the method or timing of payment of a benefit affected by a
Change of Control, in which event, such difference shall be decided by judicial
action; and
                    (ii) any question it deems advisable to determine in order
to promote the uniform administration of the Plan for the benefit of all parties
at interest;

 



--------------------------------------------------------------------------------



 



          (f) to delegate by written notice any Plan administration duties of
the Committee to such individual members of the Committee, individual employees
of Sysco, or groups of employees of Sysco, as the Committee determines to be
necessary or advisable to properly administer the Plan; and
          (g) to designate the investment options treated as Investments for
purposes of this Plan.
     7.4 Committee Discretion. The Committee, in exercising any power or
authority granted under this Plan or in making any determination under this
Plan, shall perform or refrain from performing those acts pursuant to such
authority, using its sole discretion and judgment. By way of amplification and
without limiting the foregoing, Sysco specifically intends that the Committee
have the greatest possible discretion to construe the terms of the Plan and to
determine all questions concerning eligibility, participation, and benefits. Any
decision made by the Committee or any refraining to act or any act taken by the
Committee in good faith shall be final and binding on all parties. The
Committee’s decision shall never be subject to de novo review. Notwithstanding
the foregoing, the Committee’s decisions, refraining to act or acting is to be
subject to judicial review for those incidents occurring during the Plan Year in
which a Change of Control occurs and during the next three succeeding Plan
Years.
     7.5 Reimbursement of Expenses. The Committee shall serve without
compensation for its services but shall be reimbursed by Sysco for all expenses
properly and actually incurred in the performance of its duties under the Plan.
     7.6 Indemnification. To the extent permitted by law, members of the Board
of Directors members of the Committee, employees of Sysco, and all agents and
representatives of Sysco shall be indemnified by Sysco, and saved harmless
against any claims resulting from any action or conduct relating to the
administration of the Plan, except claims arising from gross negligence, willful
neglect, or willful misconduct.
ARTICLE VIII
AMENDMENT AND/OR TERMINATION
     8.1 Amendment or Termination of the Plan. The members of the Board of
Directors who are not eligible to participate in the Plan may amend or terminate
this Plan at any time by an instrument in writing.
     8.2 No Retroactive Effect on Account. Absent a Participant’s prior consent,
no amendment shall affect the rights of such Participant to the amounts then
standing to his credit in his Account in the Deferred Compensation Ledger, to
change the method of calculating Investment earnings and losses already accrued
prior to the date of the amendment, or to change a Participant’s rights under
any provision relating to a Change of Control after a Change of Control has
occurred. However, the members of the Board of Directors who are not eligible to
participate in the Plan shall retain the right at any time to change in

 



--------------------------------------------------------------------------------



 



any manner the method of calculating Investment earnings and losses effective
from and after the date of the amendment if it has been announced to the
Participants.
     8.3 Effect of Termination. Upon termination of the Plan, the following
provisions of this Section 8.3 shall apply:
          (a) No additional amounts shall be credited to any Participant’s
Account in the Deferred Compensation Ledger, to the extent that such amounts
relate to Director’s fees earned on or after the effective date of the Plan’s
termination.
          (b) The Committee or its designee may, in its sole discretion,
authorize distributions of the balance of the Participant’s Account in the
Deferred Compensation Ledger to Participants as a result of the Plan’s
termination, provided that:
          (i) All deferred compensation arrangements sponsored by the Company
that would be aggregated with this Plan under Section 1.409A-1(c) of the
Treasury Regulations if the Participant participated in such arrangements are
terminated;
          (ii) No distributions other than distributions that would be payable
under the terms of the Plan if the termination had not occurred are made within
twelve (12) months of the termination of the Plan;
          (iii) The remaining balances of all Participants’ Accounts after
distributions pursuant to Section 8.3(b)(ii), are distributed within twenty-four
(24) months of the termination of the Plan; and
          (iv) Sysco does not adopt a new deferred compensation arrangement at
any time within five (5) years following the date of the termination of the Plan
that would be aggregated with this Plan under Section 1.409A-1(c) of the
Treasury Regulations if the Participant participated in this Plan and the new
arrangement.
          (c) Except as otherwise provided in Section 8.3(a) and 8.3(b), on and
after the effective date of the Plan’s termination, (i) the Plan shall continue
to be administered as it was prior to the Plan’s termination, (ii) all amounts
credited the Participant’s Account in the Deferred Compensation Ledger prior to
the date of termination shall be payable only under the conditions, at the time,
and in the form then provided in this Plan, and (iii) no Participant shall be
entitled to a distribution of his Account solely as a result of the Plan’s
termination in accordance with the provisions of this Article VIII.

 



--------------------------------------------------------------------------------



 



ARTICLE IX
FUNDING
     9.1 Payments Under This Plan Are the Obligation of Sysco. Sysco shall pay
the benefits due the Participants under this Plan; however, should it fail to do
so when a benefit is due, the benefit shall be paid by the trustee of that
certain trust established pursuant to Section 9.2. In any event, if the Trust
fails to pay for any reason, Sysco shall remain liable for the payment of all
benefits provided by this Plan.
     9.2 Plan Obligations May Be Funded Through Rabbi Trust. It is specifically
recognized by both Sysco and the Participants that Sysco may, but is not
required to, contribute any amount it finds desirable to a so-called “Rabbi
Trust,” established to accumulate assets to fund the obligations of Sysco under
this Plan. However, under all circumstances, the rights of the Participants to
the assets held in the Trust shall be no greater than the rights expressed in
the Plan and the trust agreement governing the Trust. Nothing contained in any
trust agreement which creates any funding trust or trusts shall constitute a
guarantee by Sysco that assets of Sysco transferred to that trust or those
trusts shall be sufficient to pay any benefits under this Plan or would place
the Participant in a secured position ahead of general creditors should Sysco
become insolvent or bankrupt. Any trust agreement prepared to fund Sysco’s
obligations under the Plan must specifically set out these principles so it is
clear in that trust agreement that the Participants in this Plan are only
unsecured general creditors of Sysco in relation to their benefits under this
Plan.
     9.3 Reversion of Excess Assets. Sysco may at any time request the record
keeper for the Plan to determine the present Account balance, taking into
account credits and debits arising from the deemed Investment earnings and
losses in accordance with Section 4.3 and interest credited pursuant to
Section 4.4, as of the month end coincident with or next following the request,
of all Participants and Beneficiaries of deceased Participants for which Sysco
is or will be obligated to make payments under this Plan. If the fair market
value of the assets held in the Trust, as determined by the Trustee as of that
same date, exceeds the total of the accrued benefits of all Participants and
Beneficiaries by 25%, Sysco may direct the trustee to return to it all of the
excess funds. However, if there has been a Change of Control, for the purpose of
determining if there are excess funds, all contributions made prior to the
Change of Control shall be subtracted from the fair market value of the assets
held in the Trust as of the determination date but before the determination is
made.
     9.4 Participants Must Rely Only on General Credit of Sysco. It is also
specifically recognized by both Sysco and the Participants that this Plan is
only a general corporate commitment and that each Participant must rely upon the
general credit of Sysco for the fulfillment of its obligations hereunder. Under
all circumstances the rights of Participants to any asset held by Sysco shall be
no greater than the rights expressed in this Plan. Nothing contained in this
Plan shall constitute a guarantee by Sysco that the assets of Sysco will be
sufficient to pay any benefits under this Plan or would place the Participant in
a secured position ahead of general creditors of Sysco. Though Sysco has
established and may fund a Rabbi Trust,

 



--------------------------------------------------------------------------------



 



as indicated in Section 9.2, to accumulate assets to fulfill its obligations,
the Plan and any such trust shall not create any lien, claim, encumbrance,
right, title or other interest of any kind whatsoever in any Participant in any
asset held by Sysco, contributed to any such trust or otherwise designated to be
used for payment of any of its obligations created in this Plan. No specific
assets of Sysco have been or will be set aside, or will in any way be
transferred to any trust or will be pledged in any way for the performance of
Sysco’s obligations under this Plan which would remove such assets from being
subject to the general creditors of Sysco.
ARTICLE X
MISCELLANEOUS
     10.1 Limitation of Rights. Nothing in this Plan shall be construed:
          (a) to give any member of the Board of Directors any right to be
designated a Participant in the Plan;
          (b) to give a Participant any right with respect to the fee or
compensation deferred, the deemed Investment earnings and losses, or the
interest credited in the Deferred Compensation Ledger, except in accordance with
the terms of this Plan;
          (c) to limit in any way the right of Sysco to remove a Participant
from the Board of Directors at any time;
          (d) to evidence any agreement or understanding, expressed or implied,
that Sysco shall retain a Participant as a member of the Board of Directors for
any particular remuneration; or
          (e) to give a Participant or any other person claiming through him any
interest or right under this Plan other than that of any unsecured general
creditor of Sysco.
     10.2 Distributions to Incompetents or Minors. Should a Participant become
incompetent or should a Participant designate a Beneficiary who is a minor or
incompetent, the Committee is authorized to pay the funds due to the parent of
the minor or to the guardian of the minor or incompetent or directly to the
minor or to apply those funds for the benefit of the minor or incompetent in any
manner the Committee determines in its sole discretion.
     10.3 Nonalienation of Benefits. No right or benefit provided in this Plan
shall be transferable by the Participant except, upon his death, to a named
Beneficiary as provided in this Plan. No right or benefit under this Plan shall
be subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge the same shall be void. No right or benefit under this Plan shall in
any manner be liable for or subject to any debts, contracts,

 



--------------------------------------------------------------------------------



 



liabilities or torts of the person entitled to such benefits. If any Participant
or any Beneficiary becomes bankrupt or attempts to anticipate, alienate, sell,
assign, pledge, encumber or charge any right or benefit under this Plan, that
right or benefit shall, in the discretion of the Committee, cease. In that
event, the Committee may have Sysco hold or apply the right or benefit or any
part of it to the benefit of the Participant or Beneficiary, his or her spouse,
children or other dependents or any of them in any manner and in any proportion
the Committee believes to be proper in its sole and absolute discretion, but is
not required to do so.
     10.4 Reliance Upon Information. The Committee shall not be liable for any
decision or action taken in good faith in connection with the administration of
this Plan. Without limiting the generality of the foregoing, any decision or
action taken by the Committee when it relies upon information supplied to it by
any officer of Sysco, Sysco’s legal counsel, Sysco’s independent accountants, or
other advisors in connection with the administration of this Plan shall be
deemed to have been taken in good faith.
     10.5 Severability. If any term, provision, covenant or condition of the
Plan is held to be invalid, void or otherwise unenforceable, the rest of the
Plan shall remain in full force and effect and shall in no way be affected,
impaired or invalidated.
     10.6 Notice. Any notice or filing required or permitted to be given to the
Committee or a Participant shall be sufficient if submitted in writing and
hand-delivered or sent by U.S. mail to the principal office of Sysco or to the
residential mailing address of the Participant. Notice shall be deemed to be
given as of the date of hand-delivery or if delivery is by mail, as of the date
shown on the postmark.
     10.7 Gender and Number. If the context requires it, words of one gender
when used in this Plan shall include the other, and words used in the singular
or plural shall include the other.
     10.8 Governing Law. The Plan shall be construed, administered, and governed
in all respects by the laws of the State of Texas.
     10.9 Effective Date. This Plan shall be operative and effective on
January 1, 2005.
     10.10 Compliance with Section 409A.
          (a) Interpretation. The Plan (i) is intended to comply with,
(ii) shall be interpreted and its provisions shall be applied in a manner that
is consistent with, and (iii) shall have any ambiguities therein interpreted, to
the extent possible, in a manner that complies with Section 409A.
          (b) Amendment for Compliance with Section 409A. As of the date the
Plan is adopted, final Treasury Regulations have not been issued under
Section 409A. It is Sysco’s intention

 



--------------------------------------------------------------------------------



 




that, to the extent that (i) any terms of the Plan conflict with Section 409A,
or (ii) Section 409A would require alternate or additional Plan provisions in
order for the Plan to comply with the requirements of Section 409A, the Plan
shall be amended in a manner that complies with the requirements of
Section 409A. To that end, once such final Treasury Regulations are issued,
Sysco shall conform the Plan to the requirements of Section 409A and the final
Treasury Regulations and other interpretive authority promulgated thereunder.
     IN WITNESS WHEREOF, Sysco has executed this document as of January 1, 2005.

         
 
  SYSCO CORPORATION    
 
       
 
  By: /S/ DIANE DAY SANDERS    
 
       
 
  Name: Diane Day Sanders    
 
  Title: Sr. Vice President, Finance and Treasurer    

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
SYSCO CORPORATION
BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN
INVESTMENT OPTIONS
     The following are the “Investments” that are available under the Sysco
Corporation 2005 Board of Directors Deferred Compensation Plan:

      Options   Manager
Equity Income Trust
  T. Rowe Price Associates, Inc.
500 Index B Trust
  MFC Global Investment Management
Mid-Value Trust
  T. Rowe Price Associates, Inc.
Overseas Equity Trust
  Capital Guardian Trust Company
Small Cap Value Trust
  Wellington Management Company LLC
Brandes International Equity Fund
  Brandes Investment Partners
Frontier Capital Appreciation
  Frontier Capital Management Company, LLC
Bond Index B Trust
  Declaration Management & Research LLC

Default Investment
     Moody’s Average Corporate Bond Yield, plus 1%, as described in the Plan’s
Default Investment definition.

 